Ci-iaRI/toh, Judge,
delivered the following opinion:
The motion for an allowance of an attorney’s fee will he denied on the ground that it was not prayed for with sufficient definiteness. When counsel have desired them, they have prayed for their reasonable attorneys’ fees, at the discretion of the court; and I think only twice since I have been on this bench have I granted attorneys’ fees, and in each case they were specifically prayed for in the ordinary way. So I do not think, under the statute and under the phraseology of the pleading, that attorneys’ fees could be held to be expenses in the manner in which that word was intended.